FILED
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA                            JUN- 7 2012
                                                                             Clerk, U.S. District & Bankruptcy
                                                                            Courts for the District of Columbia
HA YZEN TURNER, JR.,                          )
                                              )
                       Plaintiff,             )
                                              )
               V.                             )       Civil Action No.   12 0927
                                              )
ERIC HOLDER,                                  )
U.S. Attorney General,                        )
                                              )
                       Defendant.             )


                                    MEMORANDUM OPINION


       This matter is before the Court on the plaintiffs application to proceed in forma pauperis

and his pro se complaint. The Court will grant the application and dismiss the complaint.

       It appears that the plaintiff is serving a term of imprisonment imposed by the United

States District for the Northern District of Alabama upon his conviction of various drug and

firearms offenses. See Compl. at 4. He claims that the statutes under which he was prosecuted

and sentenced "[have] never been passed by Congress," id. at 5, rendering the "Federal

Indictment ... invalid," id. at 8, and causing him "to be ... falsely imprisoned." !d. The

plaintiff brings a claim against the Attorney General under Bivens v. Six Unknown Named Agents

ofthe Federal Bureau ofNarcotics, 403 U.S. 388 (1971), 1 and asks the Court to declare the

statutes invalid and to order his immediate release. !d. at 43-44.

       The plaintiffs challenges to the statutes and his incarceration must be presented to the

sentencing court in a motion under 28 U.S.C. § 2255. Taylor v. US. Bd. of Parole, 194 F.2d

882, 883 (D.C. Cir. 1952) (stating that a motion under Section 2255 is the proper vehicle for

       Bivens recognized a cause of action for damages against federal officials acting under
color of their authority who violate a claimant's constitutional rights.
-----------------------------------



       challenging the constitutionality of a statute under which a defendant is convicted).   Section

       2255 provides specifically that:

                      [a] prisoner in custody under sentence of a court established by Act
                      of Congress claiming the right to be released upon the ground that
                      the sentence was imposed in violation of the Constitution or laws
                      of the United States, or that the court was without jurisdiction to
                      impose such sentence, or that the sentence was in excess of the
                      maximum authorized by law, or is otherwise subject to collateral
                      attack, may move the court which imposed the sentence to vacate,
                      set aside or correct the sentence.

       28 U.S.C. § 2255(a) (emphasis added). And because plaintiff's claim goes to the fact ofhis

       incarceration, he cannot recover damages in this civil rights action without showing that his

       confinement already has been invalidated by "revers[al] on direct appeal, expunge[ment] by

       executive order, declar[ ation of invalidity] by a state tribunal authorized to make such

       determination, or ... a federal court's issuance of a writ of habeas corpus." Heck v. Humphrey,

       512 U.S. 477,486-87 (1994); accord White v. Bowie, 194 F.3d 175 (D.C. Cir. 1999) (table).

               The court will dismiss the complaint. An Order accompanies this Memorandum Opinion.




                                                     United States District Judge

       DATE:     5/51/ft-